DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Pre-Appeal Brief Request for Review filed on June 14, 2021.  Accordingly, claims 1-20 are currently pending in the application.
It is noted that claims 13-20 present a method according to the device of claims 1-12. Therefore the argument made against claims 1-12 also applies, mutatis mutandis, to claims 13-20.

Notice of Panel Decision from Pre-Appeal Brief Review
In response to the Pre-Appeal Brief Request for Review filed on June 14, 2021, a conference has been held, and the prosecution is reopen.  Applicants’ request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 11-13, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bathurst et al. (US 9,624,100 B2).
Bathurst et al. teaches a micro pick up array pivot mount with integrated strain sensing elements comprising:

    PNG
    media_image1.png
    669
    812
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    453
    827
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    712
    483
    media_image3.png
    Greyscale

With regard to claims 1 and 13, a system (FIG. 1, mass transfer tool 100) comprising a computing device (FIG. 1, computer 108) including circuitry (FIG. 15 in view of FIG. 1, central processor 1504) and memory (FIG. 15 in view of FIG. 1, main memory 1506, static memory 1508 and data storage device 1510) with instructions for execution by the circuitry (FIG. 15 in view of FIG. 1, central processor 1504) to: monitor signals (FIG. 13A, sensor signals or feedback signals 1314) indicative of a non-uniform distance (z-deflection distance) between a transfer head (FIG. 1, transfer head assembly 200) and a receiving substrate (FIG. 1, receiving substrate held by a receiving substrate holder 106), and in response to the monitored signals (FIG. 13A, sensor signals or feedback signals 1314), actuate one or more actuators (FIG. 13A in view of FIG. 1, x-actuator inner loop 1304, y-actuator inner loop 1306 and z-actuator inner loop 1308) 
With regard to claim 2, a base assembly (FIG. 13A, actuator assembly of transfer head assembly 200) including the one or more actuators (FIG. 13A in view of FIG. 1, x-actuator inner loop 1304, y-actuator inner loop 1306 and z-actuator inner loop 1308) secured thereon (Abstract; FIGS. 1-3, 13A-13E, 14 and 15; from column 5, line 58 to column 7, line 28; and from column 15, line 37 to column 22, line 11).
With regard to claims 5 and 18, the receiving substrate (FIG. 1, receiving substrate held by a receiving substrate holder 106), wherein the one or more actuators (FIG. 13A in view of FIG. 1, x-actuator inner loop 1304, y-actuator inner loop 1306 and z-actuator inner loop 1308 of the transfer head assembly 200) are arranged to be removably coupled to the receiving substrate (FIG. 1, receiving substrate held by a receiving substrate holder 106) to deform (adjusting an associated MPA 103 with at least three degrees of freedom, e.g., tipping, tilting, and movement in a z direction, based on feedback signals received from sensors associated with a pivot mount that carries MPA 103) the receiving substrate (FIG. 1, receiving substrate held by a receiving substrate holder 106) until the transfer head or the receiving substrate are a substantially-uniform distance from each other (“actuating various actuators of transfer head assembly 200 in order to adjust an orientation of MPA 103 such that pressure distribution across pivot mount 300 is uniform” as disclosed in column 20, lines 1-7) (Abstract; FIGS. 1-3,13A-13E, 14 and 15; from column 5, line 58 to column 7, line 28; and from column 15, line 37 to column 22, line 11).

With regard to claim 12, conductive pillars (FIG. 3 in view of FIG. 1, voltage contacts 316) positioned between the transfer head (FIG. 1, transfer head assembly 200) and the receiving substrate (FIG. 1, receiving substrate held by a receiving substrate holder 106) and arranged to generate the monitored signals (FIGS. 13A-13Eand 14, sensor signals or feedback signals 1314) (Abstract; FIGS. 1-3,13A-13E, 14 and 15; from column 5, line 58 to column 7, line 28; and from column 15, line 37 to column 22, line 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6-8, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bathurst et al. in view of Higginson et al. (US 9,162,880 B2).
Bathurst et al. teaches all that is claimed as discussed in the above rejection of claims 1, 2, 5, 11-13, 17 and 18 including one or more actuators (FIG. 13A in view of FIG. 1, x- actuator inner loop 1304, y-actuator inner loop 1306 and z-actuator inner loop 1308), the monitored signals (FIG. 13A, sensor signals or feedback signals 1314) include signals (FIG. 13A, sensor signals or feedback signals 1314) from electrical components (micro LED devices) being transferred to the receiving substrate (FIG. 1, receiving substrate held by a receiving substrate holder 106), but it does not specifically teach the following features:
Mechanical actuators.
Piezo-electric-based actuators.
Signals indicative of light emitted from electrical components.
An optical detector.
Capacitance sensors positioned on the transfer head and the receiving substrate.
Electromechanical actuators.
Higginson et al. teaches a mass transfer tool comprising:
With regard to claim 3, one or more actuators (FIG. 1, actuator assembly 110) are mechanical actuators (other actuators, such as linear motors, hydraulic pistons) (From column 18, line 57 to column 19, line 3).
With regard to claim 4, one or more actuators (FIG. 1, actuator assembly 110) are piezo-electric-based (From column 18, line 57 to column 19, line 3).

With regard to claims 7, 14, 15 and 19, an optical detector (other types of sensors, including proximity sensors, optical sensors, and ultrasonic sensors (emphasis added)) (Column 11, lines 44-47).
With regard to claims 8 and 16, signals (FIG. 13A, sensor signals or feedback signals 1314) generated by capacitance sensors (capacitive proximity sensors) positioned on the transfer head (FIG. 1, transfer head assembly 106) and the receiving substrate (FIG. 1, receiving substrate held by a receiving substrate holder 108) (Column 19, lines 54-64).
With regard to claim 20, the one or more actuators (FIG. 13A in view of FIG. 1, x-actuator inner loop 1304, y-actuator inner loop 1306 and z-actuator inner loop 1308) are electromechanical actuators (“other actuators can be included in the actuator assembly 110 to provide additional control over a spatial relationship between the articulating transfer head assembly 106 and the carrier substrate holder 108” (emphasis added), and electromechanical actuator is well-known to one having ordinary skill in the art and commercially available) (From column 18, line 57 to column 19, line 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the micro pick up array pivot mount with integrated strain sensing elements of Bathurst et al. to utilize a mass transfer tool having features as recited in claims 3, 4, 6-8, 14-16, 19 and 20 as taught by Higginson et al. since Higginson et al. teaches that such an arrangement is beneficial to provide desirable and exemplary choices for a mass transfer tool including an articulating transfer head assembly, a carrier substrate holder, .

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Appellants’ arguments in the Pre-Appeal Brief Request for Review filed on June 14, 2021 have been fully considered but they are not persuasive.
In response to appellants’ arguments that “none of Bathurst’s figures appears to show an actuator, so Bathurst does not provide enough details to know whether actuators are even capable of being actuated ‘towards the transfer head or the receiving substrate’” in the first paragraph at page 3, the Examiner disagrees.
It is noted that the cited feature is not required to be shown in the figures as long as it is disclosed in the reference.  It is clearly seen in column 6, lines 5-10, Bathurst et al. discloses that “transfer head assembly 200 may include an actuator assembly for adjusting an associated MPA 103 with at least three degrees of freedom, e.g., tipping, tilting, and movement in a z direction, based on feedback signals received from sensors associated with a pivot mount that carries MPA 103” and “Additional actuators may be provided, e.g., between mass transfer tool 100 structural components and transfer head assembly 200, carrier substrate holder 104, or receiving substrate holder 106, to provide movement in the x, y, or z direction for one or more of those sub-assemblies” (emphasis added). In addition, Bathurst et al. also discloses in column 15, lines 40-67 that “The actuators of transfer head assembly may be driven by the sub-loops, first toward an initial desired location, and if contact between MPA 103 and a target substrate is sensed, then the initial desired location may be modified to move MPA 103 toward a desired stress state, e.g., to evenly distribute pressure across MPA 103 and/or to achieve a desired level of pressure at one or more locations on pivot mount 300 based on a deflection of the pivot mount 300 spring arms 306” and “z-actuator inner loop 1308 may correspond to a control loop for controlling a z-actuator of the transfer head assembly and thus a location of MPA 103 along a z-axis” (emphasis added).  Therefore, it is clear that the actuators of transfer head assembly may be driven to provide movement in the z direction to achieve a desired level of pressure in order to contact the target substrate. In brief, Bathurst et al. does provide enough details to know whether actuators are even capable of being actuated towards the transfer head or the receiving substrate.
In response to appellants’ arguments that “Bathurst does not appear to disclose deformation of the transfer head or the receiving substrate” in the last paragraph at page 2 continued to the next page, the Examiner disagrees.
It is clearly seen in column 15, lines 40-67, Bathurst et al. discloses that “if contact between MPA 103 and a target substrate is sensed, then the initial desired location may be modified to move MPA 103 toward a desired stress state, e.g., to evenly distribute pressure across MPA 103 and/or to achieve a desired level of pressure at one or more locations on pivot mount 300 based on a deflection of the pivot mount 300 spring arms 306” and “z-actuator inner loop 1308 may correspond to a control loop for controlling a z-actuator of the transfer head assembly and thus a location of MPA 103 along a z-axis” (emphasis added).  In addition, MPA 103 may be driven toward a target substrate to achieve the positional command of primary input 1302, in some cases, MPA 103 may contact the target substrate.  Furthermore, once contact is detected, primary input 1302 may be modified by additional commands from several actuator outer loops, to achieve a neutral tip and tilt deformation of pivot mount 300 with a desired pressure distribution across pivot mount 300.  Accordingly, MPA array 103 may be driven to a tip deflection, tilt deflection, and z-compression target within an accuracy in the submicron range, e.g., on the order of less than about 250 nm” (emphasis added).  Bathurst et al. also discloses in column 17, lines 20-24 that “if a non-zero compression signal is synthesized by signal conditioning and combination logic 1315 that exceeds predetermined limits, dynamic control enable logic 1316 may recognize the contact disturbance 1312” (emphasis added).  It is further noted in column 20, lines 29-67, Bathurst et al. discloses in that “Actuation of transfer head assembly 200 according to synthesized output signals (tip, tilt, and z-compression signals) may continue until the electrostatic transfer head array 115 is in contact with micro devices on the target substrate” (emphasis added).  It is clearly seen that under compression, the shape and size of the target or receiving substrate will be deformed or changed.  In brief, Bathurst et al. does disclose deformation of the transfer head or the receiving substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Ono et al. (US 5,430,904 A) teaches a paint film transfer device.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858

/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858